Citation Nr: 1242738	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, to include as due to undiagnosed illness.

2.  Entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome, claimed as a stomach condition, diarrhea and weight loss, to include as due to undiagnosed illness.

4.  Entitlement to service connection for irritable bowel syndrome, claimed as a stomach condition, diarrhea and weight loss, to include as due to undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.
6.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.  Thereafter, he had additional service with the Ohio Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The November 2007 rating decision also denied reopening of the Veteran's claims of entitlement to service connection for nightmares and memory loss, hot and cold flashes, hair loss, and defective hearing.  Although the Veteran perfected an appeal with respect to the November 2007 denial of reopening of the claim for service connection for defective hearing, in a May 2012 rating decision, the RO granted service connection for bilateral hearing loss.  As this represents a total grant of benefits sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).
In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is associated with the claims file.

A review of the record on appeal reveals that the Veteran served in the Persian Gulf from August 1990 to March 1991.  Additionally, in his May 2007 claim (VA Form 21-4138), the Veteran specified that his stomach condition/diarrhea/weight loss was claimed as due to undiagnosed illness.  He also indicated that his claim for service connection for skin rashes/dry skin was claimed, "however diagnosed."  Therefore, the Board has recharacterized the claims of entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, and entitlement to service connection for irritable bowel syndrome (IBS), to include claims based on undiagnosed illness.  See West v. Brown, 7 Vet. App. 329 (1995) (en banc).  Although in his May 2007 VA Form 21-4138 the Veteran also claimed service connection for a right shoulder injury as "however diagnosed," in his original April 1993 claim (VA Form 21-526), the Veteran indicated that he had injured his shoulder.  Moreover, at the Veteran's Travel Board hearing, he indicated that he had injured his right shoulder in service, and that the in-service injury is the basis of his claim.  As such, the right shoulder disability claim is not considered as based on undiagnosed illness.

The Board notes that in April 2009, the Veteran submitted to the RO a VA Form 21-4138, which requests that his claims to reopen be expedited based upon his unemployment status and his impending eviction from his home.  The Veteran's request was not addressed by the RO.  The Board notes that under 38 C.F.R. § 20.900(c)(2), motions for advancement on the docket must be filed with the Board.  Therefore, the Veteran's request is not a valid motion for advancement on the docket; however, the Veteran is not precluded from filing such a motion with the Board.

The issues of entitlement to service connection for a right shoulder disability and for irritable bowel syndrome are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC and will be addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection for a skin rash/dry skin, a stomach condition/diarrhea, and a right shoulder injury; the Veteran filed a timely notice of disagreement but did not perfect an appeal with respect to that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  A July 2004 rating action most recently denied reopening the Veteran's claims for service connection for skin rash/dry skin, a stomach condition/diarrhea, and a right shoulder disability; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

3.  Evidence received since the July 2004 rating action is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, IBS, and a right shoulder disability.

4.  The Veteran's dermatitis claimed as skin rash/dry skin had its onset during active service and the Veteran experienced continuous symptoms of dermatitis since separation from active service.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The July 2004 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  Evidence submitted to reopen the claims of entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, IBS, and a right shoulder disability is new and material, and the claims are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The criteria for service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Moreover, in this decision, the Board grants entitlement to service connection for dermatitis, claimed as a skin disability/dry skin, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.


Legal Analysis

	I.  Claims to Reopen

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for a skin rash/dry skin as due to an undiagnosed illness, a stomach condition/diarrhea/weight loss as due to an undiagnosed illness, and a right shoulder injury in an October 1997 rating decision.  After the Veteran was notified in October 1997, he filed a timely notice of disagreement.  In February 1998 the RO issued a statement of the case.  Subsequently in February 1998, the Veteran submitted additional evidence pertinent to his claims.  The RO considered this additional evidence in the supplemental statement of the case, which was issued in March 1998.  Thereafter, the Veteran did not submit any additional evidence addressing the basis of the denials of his claims for service connection, nor did he file a timely substantive appeal.  Therefore, the October 1997 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The Veteran's applications to reopen the previously denied claims of entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, IBS, and a right shoulder disability were thereafter denied in an unappealed July 2004 rating action.  After the Veteran was notified in July 2004, he did not submit any evidence addressing the basis of the denials of his service connection claims within one year of the July 2004 rating action, nor did he file a timely appeal to the July 2004 rating action.  Therefore, the July 2004 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The bases of the denials of service connection found in the October 1997 rating decision were that a chronic right shoulder injury was not shown to exist, a chronic skin rash was not shown to exist, and a condition involving the Veteran's stomach/diarrhea/weight loss was determined to result from a known clinical diagnosis of IBS, which was found neither to have occurred in service nor to have been caused by service.  The basis of the denials in the July 2004 rating action was the RO's finding that the Veteran did not submit new and material evidence.  

Evidence submitted and obtained since the July 2004 rating action includes the Veteran's service personnel records showing that the Veteran had service in the Ohio Army National Guard beginning in November 1993, a December 1, 1993 Persian Gulf Registry Code Sheet, clinical history, and examination report, VA treatment records, a June 2009 VA fee-basis examination report, and the Veteran's testimony at his October 2012 Board hearing.  

The December 1, 1993 Persian Gulf Registry Code Sheet reflects diagnoses of irritable colon syndrome and dermatitis of the legs.  The examiner noted that the onset of these two disabilities was 1990.  The accompanying clinical history report notes that the Veteran had itchiness and dry skin ever since being in the desert, treatment for diarrhea before leaving Saudi Arabia, diarrhea from April 1990 to March 1993, and a minor injury to the right shoulder during service.  

The June 2009 VA fee basis examination report notes that the Veteran is diagnosed with a grade 2 acromioclavicular separation injury of the right shoulder.  It also reflects that the Veteran's diagnosis of IBS is doubtful.  Diarrhea was diagnosed.  It further reflects the Veteran's complaints of dry skin in the winter since 1993, the Veteran's contentions that he scratches his legs so much that they bleed, and a diagnosis of dermatitis.  

Moreover, VA treatment records dated in July 2010 show a diagnosis of mild degenerative joint disease of the right acromioclavicular joint.  

The Veteran testified at the October 2012 hearing that his shoulder injury in service was actually his right shoulder and not his left shoulder, as the service treatment records suggest.  He also testified that he has had a skin rash/dermatitis, gastrointestinal problems, and right shoulder problems ever since service.  All of this evidence is presumed credible for the purposes of reopening.  Justus, 3 Vet. App. at 512-513.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects current diagnoses where there were previously none, and suggests an alternative theory of entitlement in that the Veteran alleges continuity of symptomatology of the claimed disabilities since service.  

The Board notes that a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b).  Therefore, the Board finds the newly submitted evidence, the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claims of entitlement to service connection for dermatitis claimed as a skin rash/dry skin, IBS, and a right shoulder disability are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	II.  Service Connection for Dermatitis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The Veteran contends that he has dermatitis, claimed as a skin rash/dry skin that began during active service.  A review of the service treatment records reflects that the Veteran was seen for swollen lymph glands of two days duration in April 1990.  The assessment was had a lymphadenopathy, possible secondary to suspected tick bite.  The service treatment records also reflect that the Veteran complained of ant bites with localized swelling and itching in May 1990.  An August 1991 service treatment reflects chigger bites to his skin in August 1991.  Service treatment records from October 1991 reflect treatment for a callus on the third digit of the right hand.  In July and August 1992 he was seen for a dermatology appointment for warts around the nails.  There are no other skin complaints, findings or diagnoses.  The March 1993 service separation examination report notes normal skin examination.

A November 1993 VA treatment record notes a diagnosis of pruritis and history of exposure to dust and possibly chemical weapons.

A December 1, 1993 Persian Gulf Registry Code Sheet reflects a diagnosis of dermatitis of the legs.  The examiner noted that the onset of this disability was 1990.  

A December 1, 1993 Persian Gulf Registry clinical record history part 1 reflects that the Veteran was a Desert Storm Veteran who presented with generalized pruritis and dry skin.

A December 1, 1993 Persian Gulf Registry clinical record history part 2 notes that the Veteran was in basic training from March 1989 to July 1989 and had no medical problems.  It was noted that he started noticing dry skin and itchiness in his groin area between April 1990 and March 1993.  Examination revealed that the skin over the lateral aspects of both legs appeared very dry and slightly scaly.  No excoriation was noted.  There were vertical scratch marks to the thighs.  The initial impression was unexplained dermatitis/pruritis of the legs.  

A February 1994 VA record notes that the Veteran complained that he itches all over and needs something to stop it. 

A February 1994 VA treatment record notes that the Veteran was seen for a return visit following an initial work up for Persian Gulf Registry.  All lab studies and chest X-rays were normal.  Physical examination revealed some scratch marks on the lateral aspect of the right thigh and upper left thigh.  No actual rash was noted at the time.  

A September 1994 VA treatment record notes that the Veteran was seen for complains for "Persian Gulf."  It was noted that he was assessed with dry skin.  

Another September 1994 VA treatment record notes that the Veteran complained of dry skin and rashes.  

An undated lay statement from the Veteran's former spouse notes that the Veteran had symptoms such as dry skin, consistent scratching in the groin area, and rashes since he returned to the states after duty in the Persian Gulf in 1991. 

A January 1997 VA examination report notes that the Veteran claimed that he developed a dry skin condition, worse in the winter, since 1993.  He complained that he itches a lot.  The diagnosis was no significant dry skin found on examination.  

A June 2009 VA fee-basis examination report notes that the Veteran complained of dry skin in the winter since 1993.  He stated that he itches and scratches his legs so much that they bleed.  The diagnosis was dermatitis.  The examiner felt that the skin lesions are likely from itching; however, the only skin diagnosis in the service treatment records are for verruca vulgaris in July 1992.  The examiner concluded that the Veteran's current dermatitis is not related to the warts that he was diagnosed with during service, nor is it related to the lymphadenopathy.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for dermatitis.  The December 1, 1993 Persian Gulf Registry Code Sheet reflects a diagnosis of dermatitis which began in 1990.  Moreover, the Veteran is competent to report symptoms such as a skin rash or itchy skin that he experiences at any time because this requires only personal knowledge as it comes to him through his senses, and the Veteran's former spouse wife is also competent to relate her observations of the Veteran's complaints of a skin rash/itching.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no contrary evidence and no reason to question the Veteran's credibility.  Therefore, the Board finds that the Veteran experienced chronic symptoms of dermatitis, a skin rash, and/or itchy skin during service and immediately after separation from service. 

The Board acknowledges that the June 2009 VA examiner diagnosed dermatitis and found that it was unrelated to the diagnosed warts or the Veteran's lymphadenopathy in service.  However, the examiner did not comment on the Veteran's complaints of continuity of symptomatology since service, nor did the examiner have access to, and therefore did not take into account, the December 1, 1993 Persian Gulf Registry Code Sheet and examination report, which reflects that the Veteran's dermatitis of the legs had its onset in 1990.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the June 2009 VA medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

The Board finds that the evidence of record establishes that the Veteran had dermatitis during active service and that Veteran has presented credible and competent statements regarding continuity of symptomatology since service for his dermatitis.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for dermatitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b) (2012).

The Board also points out that the Veteran served as a fighting vehicle infantryman in the Southwest Asia Theatre of Operations and he is thus entitled to the presumptions afforded him by 38 U.S.C.A. § 1117 (West 2002 and Supp. 2010) and 38 C.F.R. § 3.317 (2012).  However, because direct service connection has been granted on the basis of continuity of symptomatology, there is no need to discuss this other theory of entitlement to service connection. 





ORDER

New and material evidence having been received, the issue of entitlement to service connection for dermatitis, claimed as a skin rash/dry skin, is reopened, and the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for IBS is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for dermatitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence reflects that the Veteran enlisted in the Ohio Army National Guard in November 1993.  It appears his service extended at least until March 1996.  However, the exact dates of such service have not been verified.  Moreover, the Veteran's service treatment records from this period of service have not been obtained, nor has it been determined whether he had any active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) during his service in the Ohio Army National Guard.  This information and these records should be obtained.

Although the Veteran was provided with VA examinations in conjunction with his claims for service connection for IBS and a right shoulder disability in January 1997 and June 2009, for reasons explained below, those examinations are not adequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

One of the January 1997 VA examination reports reflects no gastrointestinal diagnosis and although the other January 1997 examination report reflects a diagnosis of residual injury of right shoulder, physical examination revealed normal shoulder findings.  Consequently, neither of the two January 1997 examination reports contains any medical opinion as to the etiology of either claimed disability.  

The evidence received since the January 1997 VA examination reports includes the Persian Gulf Registry examination documents (code sheet, clinical history, and physical examination) from December 1, 1993, which notes that the Veteran was diagnosed with irritable colon syndrome, with its onset being 1990, a July 2009 VA treatment record reflecting the Veteran's complaints of diarrhea since 1991, and VA treatment records discussed below, which reflect current right shoulder diagnoses.

The June 2009 VA examination report contains a diagnosis of grade 2 acromioclavicular separation injury of the right shoulder, and an opinion against the Veteran's claim for service connection for a right shoulder disability.  The examiner reasoned that because the Veteran's military records reflect that he injured his left shoulder in service, his current right shoulder disability is not related to the left shoulder injury in service.  However, the evidence added to the record since the June 2009 VA examination, namely the Veteran's Travel Board hearing testimony, the December 1993 Persian Gulf Registry clinical record history part 2, and an April 2010 VA orthopedic record, suggests that the Veteran did not actually injure his left shoulder during service, and instead injured his right shoulder.  

Additionally, a VA treatment record from January 2010 reflects that the Veteran had arthroscopic surgery for his right shoulder in 2005, apparently through a private medical facility.  A July 2010 VA treatment record indicates that a November 2009 X-ray study showed mild degenerative joint disease of the acromioclavicular joint.  A January 2011 VA treatment record reflects right shoulder complaints of two years duration.  It was also noted that the Veteran previously had arthroscopic surgery and months of physical therapy for his right shoulder.  A July 2011 VA MRI of the right shoulder indicates that the Veteran had a superior labral tear and small paralabral cyst.  A January 2012 VA treatment record notes that the Veteran underwent arthroscopic surgery, superior labral anteroposterior repair, and acromioplasty for his right shoulder.  The records associated with the 2005 surgery are not in the claims file and the June 2009 VA examiner did not review the records associated with either surgery in conjunction with the examination.  Therefore, the records associated with the 2005 surgery should be obtained and a new examination with opinion is required.  

The June 2009 VA examiner further opined that the Veteran's IBS was misdiagnosed, but did not provide any opinion as to the etiology of the Veteran's diagnosed diarrhea, to include whether it could be a symptom of an undiagnosed illness.  The June 2009 VA examiner also recommended a gastroenterology evaluation and celiac sprue antibody testing.  VA treatment records dated in July 2009 reflect that celiac sprue antibodies should be checked.  However, it does not appear that the claims file contains any follow-up treatment records showing that this has been accomplished.  These records should be obtained.  Moreover, in light of the Veteran's service in the Persian Gulf theater, an opinion as to whether the Veteran's IBS and/or diarrhea symptoms constitute undiagnosed illness must be obtained.

Therefore, the Board finds that a remand is required to provide the Veteran with a new VA examination to ascertain the etiology of his IBS, diarrhea, or other gastrointestinal disability and right shoulder disability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate Federal sources and the Ohio Army National Guard and ask each of the agencies/units/organizations to confirm the Veteran's period of service with the Ohio Army National Guard.  The specific dates (not retirement points) for the Veteran's periods of ACDUTRA and INACDUTRA during such service with the Ohio Army National Guard should be obtained, as well as copies of the Veteran's service treatment records and service personnel records for his period of service with the Ohio Army National Guard.  All actions to obtain the requested information should be documented fully in the claims file.  Because this information is held by a Federal agency, efforts to obtain the requested information should be ended only if it is concluded that the information sought does not exist or that further efforts to obtain the information would be futile.  If the information cannot be obtained, a memorandum of unavailability should be prepared outlining the steps taken to obtain the information and the Veteran should be provided with a copy of the memorandum.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding his right shoulder surgery performed at Riverview in Lancaster, Ohio, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Obtain copies of the Veteran's VA treatment records from the VA Medical Center in Chillicothe, Ohio dating from 1996 to July 2009 and from May 2012 to the present, and associate them with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed IBS.  The examination should include considerations contained in the VA Gulf War Protocol worksheet.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. 

Following a review of the service and post-service medical records, the VA examiner must address the following:

Rule in or rule out a diagnosis of IBS.

Is it at least as likely as not (50 percent or greater probability) that any IBS or disorder involving diarrhea or other gastrointestinal symptoms now present originated in or during service or is otherwise attributable to military service or any event thereof, or alternatively, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of diarrhea or IBS are indicative of any undiagnosed illness attributable to his service in the Southwest Asia Theatre Operations during the Gulf War?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptom of his gastrointestinal disability while on active duty and since that time even if his records were negative for symptoms of or a diagnoses of the problems; the fact that the record documents his service in the Persian Gulf from August 1990 to March 1991; the fact that the December 1, 1993 Persian Gulf Registry Code Sheet reflects a diagnosis of irritable colon syndrome having had its onset in 1990; the fact that the January 1997 VA examination report reflects no gastrointestinal diagnosis; and the fact that the June 2006 VA examination report reflects only a diagnosis of diarrhea and calls into question the diagnosis of IBS.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate. 

5.  Schedule the Veteran for a VA joints examination to determine the etiology of his right shoulder disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the Veteran's testimony at his October 2012 Board hearing, the examiner must provide an opinion as to whether the Veteran's currently diagnosed right shoulder disability, to include his diagnosed grade 2 acromioclavicular separation injury of the right shoulder and mild degenerative joint disease of the acromioclavicular joint) is at least as likely as not (50 percent probability or greater) related to his active military service.  

The examiner should presume for examination purposes that the Veteran injured his right shoulder during service as he suggested at his October 2012 Board hearing and as stated in the December 1, 1993 Persian Gulf Registry clinical history part 2.  The examiner should comment as to the Veteran's alleged in-service right shoulder injury, his complaints of ongoing right shoulder symptomatology since service, his previous arthroscopic surgeries, and current right shoulder diagnoses.  Any stated opinion should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §3.158, 3.655 (2012).

7.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


